UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
SHANE SAENZ, CIVIL DOCKET NO. 1:19-CV-00586-P
Petitioner
VERSUS JUDGE DRELL
WARDEN CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law:

IT IS ORDERED that the Petition (Doc. 1) is hereby DISMISSED WITHOUT
PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure. a

~h DONE AND SIGNED, at Alexandria, Louisiana, on this 2/ day of
JA)

NV =f , 2020.

a —_ a
DEE D. DRELL

UNITED STATES DISTRICT JUDGE

  

 

 
